oo SN HD WH

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ORRICK, HERRINGTON &
SUTCLIFFE LLP

Case 4:19-cv-01843-KAW Document 24-9 Filed 08/23/19 Page 1of5

KAREN JOHNSON-MCKEWAN (SBN 121570)
kjohnson-mckewan@orrick.com

KAYVAN GHAFFARI (SBN 299152)
kghaffari@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
405 Howard Street

San Francisco, CA 94105-2669

Telephone: +1 415 773 5700

Facsimile: +1 415 773 5759

CHRISTOPHER WILKINSON
cwilkinson@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
1152 15th Street, N.W.

Washington, D.C. 20005-1706

Telephone: + 1 202 339 8400

Facsimile: + 1 202 339 8500

Attorneys for
ORACLE AMERICA, INC.

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

THE CENTER FOR INVESTIGATIVE
REPORTING AND WILL EVANS,

Plaintiffs,
Vv.
U.S. DEPARTMENT OF LABOR,

Defendant.

 

 

 

4143-2045-5198.2

Case No. 4:19-cv-1842-KAW

DECLARATION OF VICTORIA
THRASHER IN SUPPORT OF
DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT

DECLARATION OF VICTORIA THRASHER
4:19-cv-1842-KAW
ORRICK, HERRINGTON &

SUTCLIFFE LLP

& Ww WN

Oo Oo NSN DBD ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-01843-KAW Document 24-9 Filed 08/23/19 Page 2 of 5

I, Victoria Thrasher, declare as follows:

1, I am Group Vice President of Human Resources - Americas at Oracle America,
Inc. (“Oracle”). I provide this declaration in support of the United States Department of Labor
and the United States Attorney’s motion for summary judgment concerning the dissemination of
Oracle’s 2016 EEO-1 Type 2 report in the captioned-matter above. I have personal knowledge
of the facts stated in this declaration, except as to facts stated on information and belief, which I
believe to be true. I am over the age of eighteen and would testify competently to the facts stated
in this declaration if called to do so.

2. My responsibilities include oversight of the HR Business, Diversity Compliance
and Inclusion, and Employment Practices functions for Oracle’s employee base in the Americas,
which includes more than 50,000 individuals. I have worked for Oracle for approximately 22
years, and have personal knowledge of Oracle’s business strategies, the composition of its
workforce in the United States, and the competitive landscape in which Oracle operates.

3. Oracle is one of the world’s leading technology companies. It has built a
reputation for developing some of the best hardware and software in the world, capable of
solving the most technologically complicated problems of our day. Oracle accomplished its
leading role in technology through many difficult means including hiring and retaining talented
employees and fostering strategic thinking regarding product development and company growth.

4. Oracle’s EEO-1 Consolidated Reports (Type 2) (“EEO-1 Reports”) provide data
on the exact number of employees Oracle employs in the United States. In addition, the EEO-1
Reports provide a detailed accounting of the number of employees that fall within a certain job
category, such as “executive” or “sales workers.” The EEO-1 Reports also identify the number
of employees falling into one of several job categories based on race and gender. Therefore, the
EEO-1 Reports identify the size, structure, and overall U.S. composition of Oracle’s workforce.

5. The EEO-1 Reports convey more than just the number of employees in each job
category; they communicate Oracle’s experience and expertise in the field of how to structure the
workforce to have a well-run, profitable, and efficient company. In other words, the EEO-1

Reports provide a detailed breakdown of Oracle’s workforce.

4143-2045-5198.2 -]- DECLARATION OF eo ato aw
ORRICK, HERRINGTON &

SUTCLIFFE LLP
ATTORNEYS AT LAW
SILICON VALLEY

& Ww WN

sa HDA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 24-9 Filed 08/23/19 Page 3 of 5

6. Oracle regards its EEO-1 Reports as confidential. Oracle does not publish the
EEO-1 Reports anywhere, they are maintained in confidence, and they are not disseminated to
anyone, except in limited circumstances on a confidential, non-public basis to government
entities as required of their public contractors.

7. In order to obtain data underlying the EEO-1 Reports, Oracle administers an
Equal Employment Opportunity disclosure survey (“EEO Survey’) to candidates during the
hiring process. Oracle administers the EEO Survey pursuant to federal laws and regulations.

8. Oracle does not require its employees to self-report the race and gender
information contained in its EEO-1 form; rather, each employee is afforded an opportunity to
voluntarily self-report his or her race and gender. In collecting this information, Oracle assures
each employee that it will maintain the information about an employee’s race and gender as
confidential and will use it only in accordance with applicable government regulations. When

providing its employees with an opportunity to self-identify, Oracle provides the following

disclaimer to all employees:

“Oracle America is an Equal Opportunity Employer. State and Federal regulations

require us to obtain information from each applicant for statistical analysis of our

compliance with fair employment practices. We request your cooperation in

voluntarily providing information, which is confidential and used only in

accordance with the regulations governing Equal Employment Opportunity and

Affirmative Action. If you do not wish to provide this information, you will not

be subject to any adverse treatment.”
In turn, Oracle’s employees provide this information under the expectation of confidentiality.
Because maintaining a diverse workforce is important to Oracle, Oracle makes good on this
commitment of confidentiality. To my knowledge and during my 22-year tenure at Oracle,
Oracle has never disclosed publicly information concerning its employees’ race and gender.

9. Oracle maintains its employees’ confidential information in a secure database.
Oracle has detailed policies regarding access to confidential information. Access to the database
is granted on a strict need-to-know basis. In addition, Oracle regularly reviews who has been

granted access to the database to ensure those individuals have a continuing need for such access.

If the individual no longer requires access to the database, Oracle will remove that access.

A THRASHER
4143-2045-5198.2 -2- DECLARATION OF VICTORI
4:19-CVv-1842-KAW
bh Ww bd

oO ~s NN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
ee SUICLIFFELLP

ATTORNEYS AT LAW
SILICON VALLEY

 

Case 4:19-cv-01843-KAW Document 24-9 Filed 08/23/19 Page 4 of 5

Oracle does this to limit access to this information due to confidentiality concerns and to ensure
that other Oracle employees and managers do have access to the EEO survey data.

10. Oracle has only ever provided its EEO-1 Reports to the government pursuant to
federal laws and regulations. Oracle provides the government with its EEO-1 Reports in reliance
on the government’s longstanding assurance of confidentiality. Oracle is aware of and relies on

the Equal Employment Opportunity Commission published an instruction booklet concerning the

EEO-1 Reports. The instruction booklet makes clear that:

All reports and any information from individual reports are subject to the
confidentiality provisions of Section 709(e) of Title VII, and may not be made
public by the EEOC prior to the institution of any proceeding under Title VII
involving the EEO-1 data. Any EEOC employee who violates this prohibition may
be found guilty of a criminal misdemeanor and could be fined or imprisoned. The
confidentiality requirements allow the EEOC to publish only aggregated data, and
only in a manner that does not reveal any particular filer’s or any individual
employee’s personal information.

OFCCP will notify contractors of any Freedom of Information Act (FOIA)
requests that are made to obtain any of the data provided on the EEO-1 report, and
will protect the confidentiality of EEO-1 data to the maximum extent possible
consistent with FOIA and the Trade Secrets Act. However, should OFCCP receive
FOIA requests for any EEO-1 data on filers not within its jurisdiction, OFCCP will
refer the requests to the EEOC for a response. The confidentiality provision of
Section 709(e) of Title VII applies to all EEO-1 data submitted by filers that are
not federal contractors, and the EEOC adheres to that statutory provision when
reviewing all requests for EEO-1 data.

Oracle relies on the assurance that the government “will protect the confidentiality of EEO-1 data
to the maximum extent possible,” both when asking its employees to disclose sensitive
information about their identity, and when submitting the data to the government

11. ‘It is also my understanding that the Office of Federal Contract Compliance
Programs has a practice of notifying EEO-1 submitters of FOIA requests for their data, pursuant
to Department of Labor regulation 29 C.F.R. § 70.26, and that this is an acknowledgment that the
Department of Labor considers such reports to be confidential commercial information. By
informing contractors that that they will be given notice and will have an opportunity to object
the release of the EEO-1 reports, OFCCP provides an additional assurance that the information
will be treated as confidential and withheld to the extent permissible and appropriate under the

law

ER
4143-2045-5198.2 -3- DECLARATION OF VICTORIA THRASH
4:19-Cv-1842-KAW
ao nN ON

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
ee SUICLIFELLP

ATTORNEYS AT LAW
SILICON VALI EY

 

Case 4:19-cv-01843-KAW Document 24-9 Filed 08/23/19 Page 5 of 5

I declare under penalty of perjury, under the laws of the United States, that the foregoing

is true and correct.

Executed on this 22nd day of August, 2019, at Washington, D.C.

i

By: x Abe ) Lefoe

VICTORIA THRASHER

4143-2045-5198.2 -4- DECLARATION OF VICTORIA THRASHER
4:19-Cv-1842-KAW
